Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition submitted by the General Assembly relating to elections. The fair ballot language statement, prepared pursuant to § 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to allow the General Assembly to provide by general law for advance voting in person prior to election day, restrictions on the forms of permissible voter identification which may include requiring valid government-issued photo identification, and voter requirements based on whether one appears to vote in person or by absentee ballot.
  A "no" vote will not change the current constitutional provisions regarding elections.
  If passed, this measure will have no impact on taxes. *Page 2
Pursuant to § 116.025, RSMo, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the joint resolution, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________ CHRIS KOSTER Attorney General *Page 1